EXHIBIT 23.3 Consent of Independent Registered Public Accounting Firm We consent to the inclusion in this amendment to the Registration Statement on Form S-1 (File No.333-169528) of our report, which includes an explanatory paragraph relating to Safe Technologies International, Inc. and Subsidiaries’ ability to continue as a going concern, dated April 2, 2010, on our audit of the consolidated financial statements of Safe Technologies International, Inc. and Subsidiaries as of December 31, 2009 and for the year then ended. We also consent to the reference to our Firm under the caption “Experts” in the Registration Statement. /s/ J.H. Cohn LLP Roseland, New Jersey November 17, 2010
